Saxe and Gonzalez, JJ.,
dissent in a memorandum by Saxe, J., as follows: I would reinstate this complaint. There is evidence here indicating that plaintiffs’ ability to determine whether malpractice had been committed may have been obstructed by defendants’ failure to provide copies of the critical ultrasound scan until after the statute of limitations on the claim had run. A colorable claim therefore is raised that defendants should be equitably estopped from reliance on the limitations period of CFLR 214-a (see Kamruddin v Desmond, 293 AD2d 714 [2002]; Hazel v Montefiore Med. Ctr., 243 AD2d 344 [1997]). Under such circumstances, it is inappropriate to conclude as a matter of law, in the context of a motion pursuant to CFLR 3211, that the action must be dismissed as untimely.
This action arises out of the birth of the infant plaintiff, Jenna Lynn Pahlad, on September 25, 2000, with various deformities, including unformed upper limbs. In their verified complaint, dated November 5, 2003, plaintiffs assert that defendants were negligent in interpreting and reporting the results of ultrasound imaging of the fetus in útero conducted on June 1, 2000, during plaintiff Sharmila Pahlad’s second trimester of pregnancy. Specifically, the erroneous narrative report of that procedure indicated that all four limbs were observed to be present in the *522ultrasound scan. As a result, plaintiff mother was not informed of the fetus’s abnormalities, and carried to term an infant suffering from Cornelia de Lange syndrome. It is asserted that the child will require intervention and assistance for the remainder of her life in order to feed herself, clothe herself, become educated, earn income and perform all functions requiring the use of upper limbs.
The complaint alleged causes of action on behalf of the infant plaintiff and plaintiff mother. While a claim for wrongful life on behalf of the infant is not cognizable in this state, the parents of the infant plaintiff are entitled to seek recovery for their economic expenses (see Alquijay v St. Luke’s-Roosevelt Hosp. Ctr., 63 NY2d 978, 979 [1984]).
The majority of this Court now affirms the dismissal of this viable claim on timeliness grounds, because the action was commenced over 2V2 years after the birth of the infant (see CPLR 214-a), concluding that there was no basis for equitably tolling the 21/2-year statute of limitations (see Hazel v Montefiore Med. Ctr., 243 AD2d 344 [1997]).
Although plaintiff parents’ claim for economic expenses accrues at the time of the infant’s birth (see Cicerón v Jamaica Hosp., 264 AD2d 497 [1999]), plaintiffs’ assertions and submissions sufficiently support a claim of equitable estoppel so as to preclude the conclusion that as a matter of law the parents’ claim is untimely. Rather, the question of whether equitable estoppel lies is an issue of fact, inappropriate to decide in this CPLR 3211 context.
It is shown that counsel for plaintiffs sought the complete medical file from defendants in June and July of 2001, but prior to July 2003 only received medical charts and written summaries of the results of the ultrasound. The actual sonogram films were not turned over until July 2003, after the expiration of the limitations period.
Plaintiffs could not properly have commenced this action prior to obtaining the films, since they could not make a good faith claim of negligence until that time. As the expert consulted by plaintiffs asserted, until those films were obtained and reviewed by their expert, plaintiffs had no way of determining whether malpractice had been committed in the performing and reporting of the results of the sonogram. The majority’s observation that plaintiffs had notice that “something was amiss” does not, in my view, equate to a good faith basis to commence an action. Indeed, had plaintiffs chosen to commence an action merely upon the basis that the sonogram report indicated the presence of four normal limbs, while in fact the infant was born without *523upper extremities, they would have left themselves open to a viable challenge for insufficiency. Without the opportunity to view the film itself, no one could state whether the failure of the professionals who conducted the ultrasound and read the results to notice and report the fetal abnormalities amounted to negligence, or was instead a reasonable conclusion based upon what could be seen on the films.
CPLR 3012-a, which dispenses with the requirement of a certificate of merit in certain circumstances where the statute of limitations is about to expire, still contemplates a good faith basis for the suit. Until plaintiffs had the films, they had no such basis to conclude that the failure to observe the fetal malformations was based upon the failure of the technician and those viewing the resulting films, rather than some other circumstance for which defendants could not be held responsible.
The majority, like the motion court, seems to conclude that the failure to obtain the films was attributable to plaintiff’s counsel, based upon his failure to aggressively follow up his initial requests for the necessary discovery records, until the expiration of the statutory period was just two weeks away. However, the submissions support a possible inference that the hospital may have been intentionally avoiding providing the films counsel sought.
While the director of risk management at the hospital states that no specific request for the sonogram films was made until March 11, 2003, and that the hospital’s policy is to await such a specific request before turning over such items, there can have been no doubt that plaintiffs’ attorney in this action would need to see the sonogram films themselves, not just the written summaries of their results. The assertion of such a purported policy does not necessarily justify the failure to turn them over, particularly since the hospital was not forthcoming with the films even after the specific request was made. Indeed, even after plaintiffs counsel, with dogged persistence, eventually succeeded in independently locating the hospital division in possession of the sonogram images, and when he notified the hospital of exactly where they could be found so copies could be provided to him, the hospital still failed to cooperate in providing counsel with a copy.
Accordingly, an issue is presented with regard to whether defendants should be permitted to rely on the statutory limitations period to preclude the parents’ claim. I would therefore reverse and deny defendants’ motion to dismiss pursuant to CPLR 3211 (a) (5).